DETAILED ACTION

This action is responsive to the application filed 3/4/19.
Claims 1-40 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 12-13, 29, 33-36 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 6423056, “Ishikawa”).
Regarding claim 1, Ishikawa teaches an implantable medical device for inducing hyperthermia in cancer cells (Abstract, ‘A method of tumor ablation using injectable thermal-sensing balls’), the medical device comprising: a substrate of semiconductor material (Fig. 5, spherical semiconductor substrate 400); an energy harvesting circuit defined on the substrate (Fig. 7 and col. 11, lines 50-66, ‘A control system 700 (similar to control system 110) includes an antenna/coil 702 that transmits RF power to an antenna/coil 704 of a ball 701.’), the energy harvesting circuit configured to extract electrical energy from energy propagating proximate the medical device (Fig. 7 and col. 11, lines 50-66, ‘Power is transported either by RF radiation or by magnetic coupling between the control system antenna/coil 702 and ball antenna/coil 704’) and to store electrical energy in a capacitor (Fig. 7 and col. 11, lines 50-66, ‘The RF rectifier smoother 710 converts RF energy to a DC voltage. The DC power is stored in a DC power storage unit 712, which may be a capacitor, a battery’); an energy delivery circuit defined on the substrate, the energy delivery circuit electrically coupled to the energy harvesting circuit (Fig. 7 and col. 12, lines 8-12, ‘A heater section 716 is controlled through a control logic section 718 (similar in operation to the microprocessor 338), which switches power from the antenna/coil 704 through to the heater section 716 according to either received or programmed commands.’), and the energy delivery circuit configured to induce hyperthermia in cells proximate to the substrate (Abstract, ‘which energy is converted into heat to increase the temperature of the tumor (122’).
Regarding claim 29, Ishikawa teaches a medical device for inducing hyperthermia in cancer cells (Abstract, ‘A method of tumor ablation using injectable thermal-sensing balls’), the medical device comprising: a substrate of semiconductor 2, and CO2 content to help the physician determine when all the tumor tissue has been destroyed, since dead tissue will have a different pH, O2, and CO2 content than normal healthy tissue.’), the means for sensing electrically coupled to the means for harvesting (Col. 8, lines 24-26, ‘Each temperature sensor 416, 418, and 420 connects to the microprocessor 338 for power’) and the means for wireless communication (Fig. 7 and col. 12, lines 21-35, ‘The output of the temperature sensor 722 is converted to digital data via an A/D converter 724 (similar to A/D converter 346). The converter 724 is controlled by the control logic 718, and connects to an RF modulator 726 for modulation of the digital data onto an RF carrier signal 
Regarding claim 2, Ishikawa further teaches wherein the energy delivery circuit further comprises: a resistive element defined on the substrate and electrically coupled to the energy harvesting circuit (Col. 4, lines 61-65, ‘Thermal energy 347 is generated on the thermal-sensing ball 136 by way of coupling energy signals to receiving coils L1, L2 and L3, each of which couples transmitted energy from the control system 110 into one or more sets (306, 308, and 310) of resistive heater elements R.’); and the energy delivery circuit is configured to apply heat to the tissue by conduction to the tissue of heat created from the resistive element (Abstract, ‘which energy is converted into heat to increase the temperature of the tumor (122)’).
Regarding claim 3, Ishikawa further teaches wherein the resistive element is at least one selected from the group comprising: a resistor; a transistor biased into an active region; a bipolar junction transistor biased into an active region; and a complementary metal-oxide semiconductor transistor biased into an active region (Col. 4, lines 61-65, ‘Thermal energy 347 is generated on the thermal-sensing ball 136 by way of coupling energy signals to receiving coils L1, L2 and L3, each of which couples 
Regarding claim 4, Ishikawa further teaches an encapsulant that fully encapsulates the substrate and devices defined on the substrate, the encapsulant electrically non-conductive (Col. 9, lines 30-34, ‘The ball 136 is coated with or encapsulated in a layer 549 of biologically inert material such as phosphosilicate glass’; further phosphosilicate glass is not electrically conductive; col. 6, lines 24-26, ‘Finally, an overlying passivation layer 394 is provided to electrical isolate all circuitry on the thermal-sensing ball 136 from the contact medium.’).
Regarding claims 5 and 36, Ishikawa, as modified, further teaches wherein the energy delivery circuit/means for inducing hyperthermia further comprises: a first set of electrodes on the substrate and electrically exposed, the first set of electrodes configured to selectively couple to the energy harvesting circuit/means for harvesting energy (Figs. 13-14 and col. 17, lines 12-51, ‘In one application, an the actuator 1300 comprises two primary ball structures 1302 and 1304 which provide anode and cathode stimulation means […] The two primary balls 1302 and 1304 have respective output pad interfaces 1312 and 1314, respectively, for contacting the desired medium for stimulation. ¶ […] Turning transistor 1438 on, switches power to the stimulation output pad 1302, and drives the energy across the contacted medium to the return output pad 1304.’); the energy delivery circuit/means for inducing hyperthermia configured to induce hyperthermia by electrical current flow through the cancer cells by way of the first set of electrodes (Abstract, ‘which energy is converted into heat to increase the temperature of the tumor’).
Regarding claim 8, Ishikawa further teaches a communication circuit defined on the substrate (Fig. 4 and col. 8, lines 28-46, ‘The RF transmit/receive circuit 340 connects to the microprocessor to provide I/O functions for RF signals coming into the ball 136 from the control system 110, and for the transmission of communication signals from the ball 136 to the control system 110 […]’), the communication circuit electrically coupled to the energy harvesting circuit and the energy delivery circuit (Fig. 4 and col. 8, lines 28-46, ‘The RF transmit/receive circuit 340 can also obtain power through the connection from the microprocessor 340, or have its own dedicated connection (not shown) from the power regulator circuit 402.’; the power regulator circuit 402 is part of the energy harvesting circuit and the microprocessor is part of the energy delivery circuit), the communication circuit configured to receive a command originated external to the implantable medical device (Fig. 4 and col. 8, lines 28-46, ‘The RF transmit/receive circuit 340 connects to the microprocessor to provide I/O functions for RF signals coming into the ball 136 from the control system 110, and for the transmission of communication signals from the ball 136 to the control system 110.’); and the energy delivery circuit configured to induce hyperthermia responsive to the command received by the communication circuit (Col. 5, lines 61-65, ‘The onboard electronics functions to control the switch control circuit 366 according to stored instructions, or to instructions transmitted from the control system 110 to the one or more thermal-sensing balls 136.’).
Regarding claim 12, Ishikawa further teaches a sensing circuit defined on the substrate (Fig. 7, temperature sensor 722), the sensing circuit electrically coupled to the energy harvesting circuit (Col. 8, lines 24-26, ‘Each temperature sensor 416, 418, and 
Regarding claims 13 and 39, Ishikawa further teaches wherein the sensing circuit/means for sensing is configured to sense at least one property selected from the group comprising: pH; resistivity; conductivity; impedance; transmittance; dielectric constant; and oxygen level (Col. 7, lines 26-31, ‘the tumor ablation balls 136 can also be fabricated to include sensors that can detect pH, O2, and CO2 content to help the physician determine when all the tumor tissue has been destroyed, since dead tissue will have a different pH, O2, and CO2 content than normal healthy tissue.’).
Regarding claims 33-34, Ishikawa further teaches wherein the means for inducing hyperthermia further comprises a means for creating thermal energy on the substrate, the means for creating electrically coupled to the means for harvesting (Col. 4, lines 61-65, ‘Thermal energy 347 is generated on the thermal-sensing ball 136 by way of coupling energy signals to receiving coils L1, L2 and L3, each of which couples transmitted energy from the control system 110 into one or more sets (306, 308, and 310) of resistive heater elements R.’), the thermal energy created on the substrate 
Regarding claim 35, Ishikawa further teaches a means for encapsulating and electrically isolating the substrate (Col. 9, lines 30-34, ‘The ball 136 is coated with or encapsulated in a layer 549 of biologically inert material such as phosphosilicate glass’; further phosphosilicate glass is not electrically conductive; col. 6, lines 24-26, ‘Finally, an overlying passivation layer 394 is provided to electrical isolate all circuitry on the thermal-sensing ball 136 from the contact medium.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-10, 14, 30, 32, 37-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa.
Regarding claims 6-7 and 37-38, Ishikawa, as modified, fails to teach wherein the first set of electrodes are separated by 1000 microns or less; or wherein the first set of electrodes are separated by 10 microns or less.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention filed to modify Ishikawa by selecting 
Regarding claims 9 and 32, Ishikawa further teaches wherein the communication circuit/means for wireless communication further comprises: a communication antenna defined on the substrate (Col. 8, lines 38-46, ‘The RF circuit 340 is illustrated as having a single connection to coil/antenna L2, when in practice it could be connected to any or all three coils L1, L2 and L3 to ensure adequate reception and signal transmission strength to the control system 110’); and the communication circuit/means for wireless communication configured to receive the command from an external device by way of the communication antenna (Col. 8, lines 28-46, ‘The RF transmit/receive circuit 340 connects to the microprocessor to provide I/O functions for RF signals coming into the ball 136 from the control system 110, and for the transmission of communication signals from the ball 136 to the control system 110.’).
While Ishikawa teaches that the operating frequency of the communication circuit is in the radio-frequency range (Col. 8, lines 38-46), Ishikawa fails to teach that the communication antenna operates at a frequency above 1 Mega Hertz (MHz).  
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention filed to modify Ishikawa by selecting an operating frequency for the communication circuit above 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claims 10 and 30, Ishikawa teaches wherein the energy harvesting circuit/ means for harvesting further comprises: an energy harvesting antenna defined on the substrate (Col. 11, lines 50-57, ‘A control system 700 (similar to control system 110) includes an antenna/coil 702 that transmits RF power to an antenna/coil 704 of a ball 701. Power is transported either by RF radiation or by magnetic coupling between the control system antenna/coil 702 and ball antenna/coil 704’); a rectifier defined on the substrate (Fig. 7, RF rectifier smoother 710), the rectifier electrically coupled between the energy harvesting antenna and the capacitor (Col. 11, lines 60-63, ‘RF power received at antenna/coil 704 of ball 701 is rectified and smoothed by an RF rectifier smoother 710 coupled to the antenna/coil 704. The RF rectifier smoother 710 converts RF energy to a DC voltage. The DC power is stored in a DC power storage unit 712, which may be a capacitor’), the rectifier configured to rectify alternating current energy from the energy harvesting antenna to create rectified energy stored in the capacitor (Col. 11, lines 60-63, ‘The RF rectifier smoother 710 converts RF energy to a DC voltage. The DC power is stored in a DC power storage unit 712, which may be a capacitor’); and a power management unit defined on the substrate, the power management unit coupled to the capacitor (Fig. 7, voltage regulator 714), the power management unit configured to produce a regulated direct current (DC) voltage from rectified energy stored on the capacitor (Col. 12, lines 1-7, ‘A voltage regulator 714 is coupled to the DC power storage unit 712 to regulate the DC voltage in order to provide stable voltage for powering the ball 701 for any condition or distance between control 
While Ishikawa teaches that the energy harvesting antenna operates in the radio-frequency range (Col. 11, lines 60-61), Ishikawa fails to teach that the communication antenna operates at a frequency above 1 Mega Hertz (MHz).  
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention filed to modify Ishikawa by selecting an operating frequency for the power harvesting circuit above 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 14 and 40, Ishikawa, as modified, fails to teach where the substrate defines a length greater than a width, and the width is 500 microns or less.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention filed to modify Ishikawa by selecting the substrate dimensions within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Towe (US 20130123882).
Regarding claims 11 and 31, Ishikawa teaches wherein the energy harvesting circuit/means for energy harvesting further comprises: an energy harvesting antenna defined on the substrate (Col. 11, lines 50-57, ‘A control system 700 (similar to control 
Ishikawa fails to teach that the energy harvesting antenna is a set of conductive pad, the set of conductive pads electrically exposed on the substrate. 
Towe teaches an energy harvesting circuit (Abstract, ‘a dipolar antenna system to electrically power an implantable miniature device’) comprising: a set of conductive pads, the set of conductive pads electrically exposed on the substrate (Fig. 2 and par. 70, ‘a pair of electrical contacts 116 and 117’); a rectifier defined on the substrate (Fig. 9, rectifier 970), the rectifier electrically coupled between the second set of conductive pads and the capacitor (Fig. 9. Rectifier 970 between conductive elements 920/930 and energy storage device 965; par. 126, ‘In the same or different embodiments, energy storage device 965 can comprise a capacitor’), the rectifier circuit configured to rectify alternating current energy flowing through the set of conductive pads to create rectified energy stored on the capacitor (Fig. 9, this is an innate function of a rectifier); and a power management unit defined on the substrate, the power management unit coupled to the capacitor, the power management unit configured to produce a regulated DC voltage from the rectified energy stored on the capacitor (Par. 182, ‘In the same or different embodiments, for purposes of safety, rectifier 1821 can be further shunted by voltage limiting circuit 1823’).
Since both Ishikawa and Towe teach different antenna types for implementing power harvesting circuits in implantable medical devices, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known antenna type for the other in order to achieve the predictable result of an antenna for implementing a power harvesting circuit in an implantable medical device KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 15-20 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Parramon et al. (US 20090292341, “Parramon”).
Regarding claim 15, Ishikawa teaches a method of inducing hyperthermia in cancer cells within a body (Abstract, ‘A method of tumor ablation’), the method comprising: charging a capacitor of a microchip device proximate to cells within the body, the charging by harvesting ambient energy by the microchip device (Fig. 7 and col. 11, lines 50-66, ‘Control system 700 generates RF power with an RF oscillator 706 coupled to an RF amplifier 708. The RF amplifier 708 is coupled to the control system antenna/coil 702. RF power received at antenna/coil 704 of ball 701 is rectified and smoothed by an RF rectifier smoother 710 coupled to the antenna/coil 704. The RF rectifier smoother 710 converts RF energy to a DC voltage. The DC power is stored in a DC power storage unit 712, which may be a capacitor’); and inducing hyperthermia in the cells proximate to the microchip device using energy from the capacitor (Abstract)
Ishikawa fails to teach that hyperthermia is only induced when the capacitor reaches or exceeds a predetermined value. 
Parramon teaches an analogous implantable device (Abstract), in which treatment energy is only applied to the patient when the voltage source exceeds a predetermined value (Pars. 94-95, ‘The BPB device 10 should normally be in Normal Operation State 102, but when the measured battery voltage, Vbatt, falls below the voltage defined by the battery voltage hibernation level internal register, VHIB, the device enters a low-power Hibernation State 104. VHIB is a programmable voltage value of hibernation threshold for the battery 16. In the Hibernation State, stimulation and FSK telemetry are discontinued.’)
 Therefore, in view of Parramon, it would have been obvious to one of ordinary skill in the art to configure the device to only provide treatment energy when the 
Regarding claim 16, Ishikawa, as modified, further teaches wherein inducing hyperthermia further comprises: creating thermal energy by a resistive element defined on a substrate of the microchip device (Col. 4, lines 61-65, ‘Thermal energy 347 is generated on the thermal-sensing ball 136 by way of coupling energy signals to receiving coils L1, L2 and L3, each of which couples transmitted energy from the control system 110 into one or more sets (306, 308, and 310) of resistive heater elements R.’); and conducting the thermal energy from the microchip device to the cells proximate the microchip device (Abstract, ‘which energy is converted into heat to increase the temperature of the tumor (122)’).
Regarding claim 17, Ishikawa, as modified, further teaches wherein inducing hyperthermia further comprises flowing electrical current through the cells by way of a set of electrodes defined on a substrate of the microchip device (Figs. 13-14 and col. 17, lines 12-51, ‘In one application, an the actuator 1300 comprises two primary ball structures 1302 and 1304 which provide anode and cathode stimulation means […] The two primary balls 1302 and 1304 have respective output pad interfaces 1312 and 1314, respectively, for contacting the desired medium for stimulation. ¶ […] Turning transistor 1438 on, switches power to the stimulation output pad 1302, and drives the energy across the contacted medium to the return output pad 1304.’). 
Regarding claims 18-19, Ishikawa, as modified, further teaches wherein flowing the electrical current further comprises flowing the electrical current between the set of electrodes spaced apart by 1000 microns or less; and wherein flowing the electrical 
Regarding claim 20, Ishikawa, as modified, further teaches receiving a message by a communication circuit defined on the microchip device (Fig. 4 and col. 8, lines 28-46, ‘The RF transmit/receive circuit 340 connects to the microprocessor to provide I/O functions for RF signals coming into the ball 136 from the control system 110, and for the transmission of communication signals from the ball 136 to the control system 110 […]’), and triggering the inducing hyperthermia responsive to the message (Col. 5, lines 61-65, ‘The onboard electronics functions to control the switch control circuit 366 according to stored instructions, or to instructions transmitted from the control system 110 to the one or more thermal-sensing balls 136.’).
Regarding claim 25, Ishikawa, as modified, further teaches wherein charging the capacitor further comprises harvesting electrical energy from electromagnetic waves sourced by a communication device external to the body (Fig. 7 and col. 11, lines 50-66, ‘Power is transported either by RF radiation or by magnetic coupling between the control system antenna/coil 702 and ball antenna/coil 704’).
Regarding claim 26, Ishikawa, as modified, further teaches wherein charging the capacitor further comprises harvesting electrical energy from electrical current sourced by the communication device (Fig. 7 and col. 11, lines 50-66, ‘The RF rectifier smoother 710 converts RF energy to a DC voltage. The DC power is stored in a DC power storage unit 712, which may be a capacitor, a battery’).
Regarding claim 27, Ishikawa, as modified, further teaches prior to charging the capacitor and inducing hyperthermia, implanting the microchip device to be proximate to the cells (Col. 22, lines 7-34, ‘The balls are injected through catheters placed directly into the blood vessels feeding the tumor. The balls are then released into the tumor circulation and delivered to the tumor tissue, which becomes impregnated with multiple thermal balls.’).
Regarding claim 28, Ishikawa, as modified, further teaches wherein implanting further comprises injecting the microchip device by way of a needle (Col. 22, lines 7-34, ‘As an alternative method, delivery and placement of the thermal balls can be accomplished by injection through a needle or by any other direct placement method’).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Parramon, as applied to claims 15-20 and 25-28, above, and further in view of Scarantino et al. (US 6402689)
Regarding claim 23, Ishikawa, as modified, fails to teach sensing, by the first microchip device, a property of the cells proximate to the first microchip device; sending a value indicative of the property to a communication device external to the body; receiving, by a communication circuit defined on the microchip device, a message from the communication device external to the body; and triggering the inducing hyperthermia based on the message. 
Scarantino teaches an analogous method for monitoring the status of a tumor undergoing treatment (Abstract), which comprises sensing, by the first microchip device, a property of the cells proximate to the first microchip device (Col. 35, lines 15-35, ‘the methods, systems, and implantable sensors of the present invention which are 
Therefore, considering that Ishikawa already teaches the monitoring of pH and oxygen levels, in view of Scarantino, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the external controller to utilize these measurements to determine when the tumor is most vulnerable to treatment and to activate the treatment during these time periods in order to increase the tumor cell kill, as taught by Scarantino. 
Claims 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Parramon, as applied to claims 15-20 and 25-28, above, and further in view of Rottenberg (US 20180177431).
Regarding claim 21, Ishikawa fails to teach sensing, by the microchip device, whether the cells proximate to the microchip device are cancer cells; and if the cells are cancer cells triggering the inducing hyperthermia.
Eggers teaches an method for ablating cancerous tissue (Abstract), which comprises the method steps of sensing, whether the cells proximate to the microchip device are cancer cells (Col. 2, lines 60-67, ‘The apparatus of the present invention utilizes the measurable differences in one or more electromagnetic properties (e.g., electrical impedance) of normal, malignant, and nonmalignant tissue to (1) discriminate, in situ, between malignant and nonmalignant tissue and (2) assess degree of malignancy’); and if the cells are cancer cells triggering the inducing hyperthermia (Col. 2, lines 29-32, ‘(2) inducing necrosis, in situ, of any tumor that is suspected to be malignant’).
Therefore, in view of Eggers, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure Ishikawa to sense the difference between malignant and nonmalignant tissues using impedance measurements, and to only activate treatment of the implant when the implant is proximate to malignant cancerous tissue, as taught by Eggers, in order to prevent undesired ablation of healthy tissues. 
Regarding claims 22 and 24, Ishikawa, as modified, further teaches wherein sensing further comprises sensing a property of the cells; and wherein the property is at least one selected from the group comprising: pH; resistivity; conductivity; impedance; transmittance; dielectric constant; and oxygen level (Col. 11, lines 12-21, ‘Applicants also contemplate that the electrical impedance of the tissue, or other property, be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794